Citation Nr: 1017419	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  05-33 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her parents


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel

INTRODUCTION

The Veteran had active military service from December 1987 to 
February 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Los Angeles, California.  The Veteran currently 
resides within the jurisdiction of the Waco, Texas VARO.

The Veteran testified at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge in March 2009.  During 
the hearing, the Veteran submitted additional evidence and 
waived the right to have the evidence initially considered by 
the RO.  38 C.F.R. § 20.1304(c).  A transcript of the hearing 
is associated with the Veteran's claims folder.  

The Board notes that the issue of entitlement to service 
connection for calluses of bilateral feet was originally 
developed for appellate review; however, service connection 
for the aforementioned disorder was ultimately granted by the 
RO in a November 2008 rating action.  Therefore, this issue 
is no longer before the Board.                  

The Board remanded the appeal for a TDIU in June 2009 for 
additional procedural and evidentiary development.  The case 
was subsequently returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In a June 2009 remand, the Board directed the AMC/RO to 
return the Veteran's claims file to D.R., the physician's 
assistant who conducted VA examinations in October 2008, and 
request that he review the claims file and provide an 
addendum opinion as to whether the Veteran was unable to 
obtain or retain employment due only to her service-connected 
disabilities, specifically her low back and bilateral knee 
disabilities together, consistent with her education and 
occupational experience, irrespective of age and any 
nonservice-connected disabilities.  In addition, the AMC/RO 
was also directed to refer the Veteran's claim for a TDIU to 
the VA Director of the Compensation and Pension Service for 
consideration of whether an extraschedular rating was 
warranted under the provisions of 38 C.F.R. § 4.16(b) or 
38 C.F.R. § 3.321(b)(1).

In this regard, the Board notes that it is precluded from 
assigning an extraschedular rating in the first instance.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 
Vet. App. 88 (1996); Bowling v. Principi, 15 Vet. App. 1, 10 
(2001).  

Pursuant to the June 2009 remand, in November 2009, D. R., 
the physician's assistant who conducted the Veteran's October 
2008 VA examinations, provided an addendum to the October 
2008 VA examination reports.  D.R. stated that the Veteran's 
knees and back together would not prevent the Veteran from 
maintaining gainful employment in a sedentary position, with 
a limit of being able to rise and stretch every 45 minutes to 
an hour.  

In the December 2009 supplemental statement of the case 
(SSOC), the AMC stated that the Veteran's TDIU claim was 
denied because the Veteran had not been found unable to 
secure or follow a substantially gainful occupation as a 
result of her service-connected disabilities pursuant to 
38 C.F.R. § 4.16.  However, the AMC indicated that in light 
of the Veteran's medical circumstances, her case was being 
forwarded for consideration to an extraschedular rating under 
38 C.F.R. § 3.321.  In this regard, the Board notes that 
there is no evidence of record showing that the Veteran's 
case was subsequently forwarded to the VA Director of the 
Compensation and Pension Service for consideration of whether 
an extraschedular rating is warranted.  Accordingly, it is 
the Board's determination that the AMC has not complied with 
the instructions from the June 2009 remand.  The Board 
observes that it is obligated by law to ensure that the RO 
complies with its directives, as well as those of the United 
States Court of Appeals for Veterans Claims (Court).  The 
Court has stated that compliance by the Board and the RO with 
remand directives is neither optional nor discretionary.  
Where the remand of the Board or the Court is not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).    

Accordingly, the case is REMANDED for the following action:

1.  The TDIU claim must be referred to the 
VA Director of the Compensation and 
Pension Service for extra-schedular 
consideration of entitlement to a TDIU 
pursuant to 38 C.F.R. § 4.16(b), and for 
consideration of whether an extraschedular 
rating is warranted under the provisions 
of 38 C.F.R. § 3.321(b)(1).  Attention is 
directed to the relevant medical evidence, 
and specifically to the Veteran's 
testimony that her low back and bilateral 
knee disabilities, combined, significantly 
interfere with her ability to perform the 
physical acts required by employment.      

2.  After completion of the above and any 
other development deemed necessary, the 
AMC/RO should review and re-adjudicate the 
issue on appeal.  If such action does not 
grant the benefit claimed, the AMC/RO 
should provide the Veteran and her 
representative with an SSOC, and an 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. L. WASSER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


